While upon the adjudication of the Allen case, referred to in division 6 of the opinion, I joined in the view that the Potter case should not be overruled, inasmuch as all of my colleagues as the court is now constituted think that it should be overruled, and since the question involves only one of practice, I deem it proper to join with them in overruling that decision, especially as the rulings of this court have not been harmonious on the question there involved. I do this notwithstanding the fact that I still think there are some potent reasons which tend to sustain the correctness of that decision. In thus yielding to the opinion of my colleagues I do not feel that I am sacrificing any conviction of principle on a question thus enveloped in doubt, but should, if possible, accommodate my views to those of the other Justices in order that the rule may be made definite and certain. *Page 796